UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2494



CHARLES W. KENDLE,

                                              Plaintiff - Appellant,

          versus


OFFICEMAX, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-133-2)


Submitted:   February 8, 2001          Decided:     February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Kendle, Appellant Pro Se. Thomas Michael Lucas, Kristina
Helen Vaquera, Ruth Goodboe, MCGUIREWOODS, L.L.P., Norfolk, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles W. Kendle appeals the district court’s order dismiss-

ing his civil action alleging employment discrimination.   We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Kendle v. OfficeMax, Inc., No. CA-00-133-2

(E.D. Va. Oct. 24, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2